Appellant’s Motion to Dismiss is Granted; Appellee’s Motion to Dismiss is
Moot; Appeal Dismissed and Memorandum Opinion filed January 7, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00620-CV


                        ATTIP GROUP LLC, Appellant

                                        V.

                   CITY OF FULSHEAR, TEXAS, Appellee

               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 18-DCV-250347


                         MEMORANDUM OPINION

      This appeal is brought from a judgment signed July 31, 2020. On December
16, 2020, appellant filed a motion to voluntarily dismiss this appeal. See Tex. R.
App. P. 42.1(a)(1). Appellee has not objected to the motion and there is no
indication that dismissal would prevent appellee from seeking any relief to which it
would otherwise be entitled. Id. We therefore grant appellant’s motion and dismiss
the appeal.1 As the motion does not indicate the parties have agreed otherwise,
costs will be taxed against appellant. See Tex. R. App. P. 42.1(d).



                                       PER CURIAM


Panel consists of Chief Justice Christopher and Justices Wise and Hassan.




1
 Because we grant appellant's motion to dismiss the appeal, appellee’s motion to dismiss the
appeal is moot.

                                               2